PARKER, Judge.
Decision of this appeal is controlled by In re Freight Carriers, 263 N.C. 345, 139 S.E. 2d 633 and by In re Trucking Co., 281 N.C. 242, 188 S.E. 2d 452. As in the last cited case, citations to the General Statutes in this opinion must be understood as relating to the statutes in effect in 1969, both as to section numbers and as to content.
By G.S. 105-302(a), except as otherwise provided in that section, all tangible personal property shall be listed in the township in which the owner has his residence. This statute expressly provides that the residence of a corporation shall be the place of its principal office in this State. Appellants have stipulated that their principal office in this State is within the City of Charlotte and in Charlotte Township. Therefore, under G.S. 105-302 (a) their tangible personal property must be listed *265in Charlotte Township, unless some other subsection of G.S. 105-302 otherwise provides. Appellants contend that such is the case and that the correct taxable situs of their property here in question is controlled by subsection (d) of G.S. 105-302, which, insofar as pertinent to this appeal, provides that “tangible personal property shall be listed in the township in which such property is situated, rather than in the township in which the owner resides, if the owner or person having control thereof hires or occupies a store, mill, dockyard, piling ground, place for the sale of property, shop, office, mine, farm, place for storage, manufactury or warehouse therein for use in connection with such property.” Speaking of a similar contention made by the taxpayer in the case of In re Trucking Co., supra, Lake, J., writing the opinion of the Court, said (p. 250) :
“This contention cannot be sustained for the reason that the tractors and trailers in question were not ‘situated’ on the lot in Broadbay Township owned by McLean and designated by it as a place for storage of such property. In re Freight Carriers, 263 N.C. 345, 139 S.E. 2d 633. As of 1 January 1969, and for many months prior thereto, none of these vehicles was stored upon this lot or elsewhere in Broadbay Township, if, indeed, they ever were there. Consequently, Winston Township was the tax situs of these tractors and trailers as of 1 January 1969 and they should have been listed for 1969 taxes therein.”
In the present case, the president and sole owner of both Moss and McLeod, appearing as a witness for the taxpayers at the hearing before the State Board, testified on cross-examination that:
“[T]he Paw Creek location is not used as a storage for equipment because the equipment generally isn’t in storage, generally it is on the way from one place to another. . . . [T]he company doesn’t have any equipment permanently based at the Paw Creek location and the company doesn’t move the equipment from the Paw Creek location because all of the equipment is generally on the move rather than permanently stationed anywhere . ”
This testimony fully supported the finding of fact made by the State Board that the 245 over-the-road vehicles here involved in their normal operation “are not permanently located *266at any place” but “are either in movement from one place to another or are located at a job site on a more or less temporary basis.” This crucial finding1, being supported “by competent, material, and substantial evidence in view of the entire record as submitted,” G.S. 143-315, is binding upon the courts on this appeal. In re Appeal of Broadcasting Corp., 273 N.C. 571, 160 S.E. 2d 728; In re Pine Raleigh Corp., 258 N.C. 398, 128 S.E. 2d 855. In turn, this factual finding supports the State Board’s conclusion that taxpayers’ over-the-road vehicles here involved were not “situated” at the Paw Creek location within the meaning of that word as used in G.S. 105-302 (d). In re Freight Carriers, supra. We agree with the State Board’s further conclusion that an occasional temporary parking or an occasional visit to load or unload freight is not sufficient to establish that the vehicles in question had become “situated” at any particular location within the meaning of G.S. 105-302 (d).
The order of the Superior Court here appealed from which sustained the order and decision of the State Board is
Affirmed.
Judges Campbell and Morris concur.